FILED
                            NOT FOR PUBLICATION                              MAR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TAI TRUONG,                                      No. 10-15117

               Petitioner - Appellant,           D.C. No. 2:08-cv-02831-MCE-
                                                 DAD
  v.

MARTIN HOSHINO,                                  MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       California state prisoner Tai Truong appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging due process violations in

connection with his 2008 parole hearing. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

We affirm.

      The district court properly dismissed Truong’s action on the basis of

mootness because, in light of an amendment to the relevant law before his

November 26, 2008 hearing, “there [wa]s no longer a possibility that [he could]

obtain relief for his claim.” Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003)

(citation and internal quotation marks omitted); see also Cal. Penal Code

§ 3041.5(b)(3) (effective November 5, 2008).

      Truong’s remaining contentions are unpersuasive.

      Defendant’s request for judicial notice is granted.

      AFFIRMED.




                                          2                                   10-15117